Citation Nr: 0522098	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  04-03 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected bursitis of the left olecranon.

2.  Entitlement to a compensable evaluation for service-
connected residuals of right thumb disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected acne of the face, shoulders and back.

4.  Entitlement to a compensable evaluation for service-
connected residuals of laceration of chin.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to March 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2003, a statement of the case 
was issued in October 2003, and a handwritten communication 
received in January 2004 was accepted as his substantive 
appeal.  In his substantive appeal, the veteran requested a 
central office Board hearing which was scheduled for January 
2005; however, he failed to appear.

Upon review of the Appellant's Brief dated in January 2005, 
the veteran's representative is advancing argument on the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
hearing loss disability.  The veteran's representative 
indicates that a substantive appeal was filed on October 6, 
2004, however, such documentation is not contained in the 
evidence of record.  Additionally, in the Certification of 
Appeal (VA Form 8) prepared by the RO in September 2004, this 
issue was not certified to the Board.  This issue is referred 
to the RO for clarification and any necessary action.


FINDINGS OF FACT

1.  The veteran's service-connected bursitis of the left 
olecranon is primarily manifested by pain, but without 
additional functional loss so as to limit flexion to 100 
degrees or less, or limit extension to 45 degrees or more. 

2.  The veteran's service-connected right thumb disability is 
primarily manifested by pain, but without a gap of one to two 
inches between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers; with no findings of 
ankylosis; with no findings to warrant an evaluation as 
amputation, and, with no findings of resulting limitation of 
motion of other digits or interference with the overall 
function of the hand.  

3.  The veteran's service-connected skin disorder of the 
face, shoulders and back includes scars over approximately 
55-65% of the face, with some scarring with deep tissue loss 
and deep scarring on the cheek region; scars on the shoulders 
and back are not tender or painful or unstable. 

4.  The veteran's service-connected scar to the chin is well-
healed with no characteristics of disfigurement, to include 
no elevation or depression, no hypo or hyper pigmentation, 
and normal texture.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for bursitis of the left olecranon have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.31, 4.59, 4.71a, Diagnostic Codes 
5019, 5206, 5207 (2004).

2.  The criteria for entitlement to a compensable disability 
evaluation for a right thumb disability have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.31, 4.59, 4.71a, Diagnostic Codes 5224, 
5228 (2004).

3.  The criteria for entitlement to a disability evaluation 
of 30 percent (but no higher) for acne of the face, 
shoulders, and back have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118 
Diagnostic Codes 7800-7805, 7828 (2004).

4.  The criteria for entitlement to a compensable disability 
evaluation for residuals of laceration of the chin have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118 Diagnostic Code 7800 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in November 
2002.  The letter predated the February 2003 rating decision.  
See id.  Subsequently, the veteran was issued another VCAA 
letter in July 2003.  The VCAA letters notified the veteran 
of what information and evidence is needed to substantiate 
his claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The November 2002 and July 2003 letters have clearly advised 
the veteran of the evidence necessary to substantiate his 
claims. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examinations 
performed in December 2002 and September 2003.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  The Court 
has emphasized that a claimant may not be compensated twice 
for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994); 38 C.F.R. § 4.25.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Musculoskeletal system

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-207 (1995) (holding that, when assigning a 
disability rating, it is necessary to consider additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement).



Left elbow

Service connection is in effect for bursitis of the left 
olecranon rated noncompensably disabling effective March 
1975.  The Board notes for the record that in April 1999, the 
veteran claimed entitlement to an increased disability 
rating, which was denied in a June 2001 rating determination.  
In October 2002, the veteran requested a reevaluation of his 
service-connected disability.

Bursitis will be rated on limitation of motion of affected 
parts as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019.

Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 10 percent evaluation is assignable for limitation of 
flexion of the forearm of the major or minor extremity to 100 
degrees.  When flexion is limited to 110 degrees, a 
noncompensable rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.

A 10 percent evaluation is assignable for limitation of 
extension of the forearm of the major or minor extremity to 
60 or 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

VA treatment records do not reflect any treatment for this 
disability.

In December 2002, the veteran underwent a VA examination.  
The veteran reported that in 1974 he began having pain in the 
left elbow which started gradually and persisted.  There is 
no history of acute trauma.  He has treated with Motrin and 
extra strength Tylenol, with no relief.  He reports daily 
pain.  On physical examination, left elbow flexion was 
limited to 125 degrees, left forearm pronation was limited to 
60 degrees, and left forearm supination was limited to 40 
degrees.  Pain in the left elbow began at 140 degrees of 
flexion and ends at 135 degrees.  On acute flare-ups of pain 
there was probably 25 less range of motion of the left elbow.  
Pain was visibly manifested in the left elbow on motion.  
There was no ankylosis involving the left elbow.  The 
diagnosis was chronic bursitis involving the left elbow with 
limitation of motion involving the left elbow.

At a September 2003 VA examination, the veteran stated that 
he had been troubled with pain in his shoulders for the past 
8 to 9 years.  He reported that he cannot sleep on either 
side or his stomach because of pain in his left shoulder.  He 
denied any swelling, heat, locking or giving way.  He 
reported stiffness which he tries to alleviate with ibuprofen 
and ice to his shoulders for 15 minutes.  He reported that 
his shoulders and elbow are more likely to hurt when he 
practices golf, or when he extends his arm to pick up 
anything heavy.  He engages in some martial arts, including 
Tae Kwon Do, Judo, and Tai Chi.  He denied the use of a 
crutch or brace.  He denied any dislocation or recurrent 
subluxation.  He denied any constitutional symptoms.  His 
shoulder pain limits him principally by interfering with his 
ability to sleep restfully.  In addition, he cannot lift any 
heavy objects.  On physical examination, there was no 
evidence of any erythema, effusion, instability, weakness, 
redness or heat.  There was no ankylosis.  Left shoulder 
forward flexion was 180 degrees, left shoulder abduction was 
180 degrees, left shoulder external rotation was 90 degrees, 
internal rotation was 75 to 80 degrees with pain in the 
medial aspect of the elbow.  Left elbow flexion was to 130 
degrees with some pain on flexion.  Elbow extension did not 
elicit any pain.  Forearm pronation and supination were 
within normal limits and not painful on both sides.  Wrist 
dorsiflexion and palmar flexion were normal on both sides 
without any pain.  Left shoulder and left elbow x-rays were 
obtained which showed a normal left shoulder and a small 
calcification at the left olecranon.  The diagnosis was left 
shoulder and elbow strain with pain and limitation of motion.

At the September 2003 VA examination the veteran complained 
of an inability to sleep on his side or stomach due to his 
left shoulder pain.  Actually, the majority of his complaints 
stemmed from his left shoulder disability.  The Board notes, 
however, that service connection is not in effect for a left 
shoulder disability, and the veteran has not claimed that 
such disability is as a result of his service-connected 
bursitis of the left olecranon.  As such, consideration is 
limited to the evidence of record that related to the left 
elbow.

The range of motion testing conducted by the VA examiners 
demonstrate that the limitation of motion that is present in 
the veteran's left elbow, albeit with complaint of pain, is 
not of a sufficient degree to warrant a compensable 
evaluation.  Specifically, the December 2002 findings reflect 
limitation of flexion at 125 degrees, and the September 2003 
VA examiner noted pain on flexion at 130 degrees, but such 
findings do not warrant a compensable rating under Diagnostic 
Code 5206.  Additionally, objective medical findings found no 
pain on elbow extension, and forearm pronation and supination 
were within normal limits and not painful on both sides.  
Moreover, there was no erythema, effusion, redness, or heat.  
The examination revealed no swelling or other deformity, and 
no weakness was present.  

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45) would warrant a higher rating.  See DeLuca, 8, 
Vet. App. at 206-207.  The objective medical evidence, 
however, failed to demonstrate the presence of weakness 
fatigability, or loss of motion with repeated use of the left 
elbow.  Therefore, a higher rating is not warranted under 
these provisions.  

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the elbow.  The 
Board finds, however, that a compensable rating is not 
warranted under any alternative provision.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's left elbow disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  In fact, 
it appears that the veteran has never been hospitalized for 
treatment of his service-connected left elbow disability.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's elbow disability is appropriately 
compensated by the currently assigned schedular rating and 38 
C.F.R. § 3.321 is inapplicable.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
bursitis of the left olecranon.

Right thumb

Service connection is in effect for residuals hyperextension 
of the right thumb rated noncompensably disabling effective 
March 1975.  The Board notes for the record that in April 
1999, the veteran claimed entitlement to an increased 
disability rating, which was denied in a June 2001 rating 
determination.  In October 2002, the veteran requested a 
reevaluation of his service-connected disability.

A 10 percent rating is assigned for favorable ankylosis of 
the right thumb and a 20 percent rating is assigned for 
unfavorable ankylosis of the right thumb.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224.  A note following Diagnostic Code 5224 
indicates consideration of whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  
Additional criteria are provided for limitation of motion of 
the thumb in 38 C.F.R. § 4.71a, Diagnostic Code 5228.  Under 
Diagnostic Code 5228, a 10 percent rating is assigned for 
limitation of motion of the thumb with a gap of one to two 
inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
20 percent rating is warranted for limitation of motion of 
the thumb with a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.

VA medical records do not reflect any complaints or treatment 
with regard to the right thumb.

At a December 2002 VA examination, the veteran reported that 
in 1974 he sustained an injury to his thumb during military 
exercises.  He reported pain in the thumb several times per 
week, lasting anywhere from a few hours to all day.  He 
reports more pain on any kind of minimal strenuous activity 
involving the right thumb.  He reported taking Motrin and 
Tylenol extra strength as needed, with minimal relief.  On 
physical examination, right thumb flexion was limited to 5 
degrees, and right thumb extension was limited to 4 degrees.  
Pain in the right thumb began at 6 degrees of flexion and 
ended at 5 degrees.  Pain in the right thumb began at 5 
degrees of extension and ended at 4 degrees.  On acute flare-
ups of pain, there is probably 25 percent less range of 
motion of the right thumb, however, exact degrees were not 
possible or feasible at the time of the examination.  Pain 
was visibly manifested on motion.  Grip strength was 
decreased approximately 10 percent in the right hand; he is 
right-handed.  The tip of the right thumb could approximate 
about half an inch the transverse fold of the palm of the 
right hand.  The diagnosis was chronic and traumatic 
tendonitis involving the right thumb with limitation of 
motion involving the right thumb.

On examination in September 2003, the veteran complained that 
for the past year when he tried to push with his thumb, such 
as in pushing in a door knob on an automobile, his thumb 
gives way at the first metacarpophalangeal joint.  He stated 
that this was notable on the right and left hand, but 
especially the left.  He complained of pain that is dull and 
an intensity of 5 at rest.  When he has to push as in the 
above described movements, the pain increases to a 10 and 
lasts 2 to 3 days.  This causes him to have difficulty for 
example gripping things, or holding his golf clubs.  He 
stated that his right ring finger was jammed when he was 
playing softball in 1977, which was treated with a pin for 7 
to 8 weeks.  The veteran writes with his right hand.  His 
right ring finger at the proximal interphalangeal joint is in 
20 degrees of flexion and at the distal interphalangeal joint 
it is in 12 degrees of extension.  The veteran is able to 
touch his thumb to each finger tip, and folds his fingers 
past the median transverse fold of the palm.  His grip 
strength on the right is good.  He is able to pick up small 
objects and engaged in rapid alternating movements without 
difficulty.  The left hand also shows good motion of the 
thumbs and fingers, the tip of his thumb approximating each 
of the finger tips.  The left fingers could be bent past the 
median transverse fold of the palm.  The veteran demonstrates 
that he could sign his name legibly with either hand.  He 
could perform twisting motions with both hands.  The veteran 
pointed out the somewhat swollen appearance of the first 
metacarpophalangeal joint on the left hand.  He stated that 
his pain was centered at this joint most of the time.  He 
denied pain in either wrist.  Although each of the joints of 
the left hand appear to have full range of motion, the 
veteran stated that hyperextension of the left thumb at the 
metacarpophalangeal joint is what causes his pain.  In normal 
motion of twisting, probing, touching, or pulling, he does 
not have any problem.  Pushing the thumb in such as opening 
the door handle of a car, is a motion that he has to engage 
in repeatedly and it is that motion that causes him the most 
pain.  He reported working as a car salesman.

Upon review of the medical evidence of record, the Board 
finds that a compensable rating is not warranted for a right 
thumb disability under Diagnostic Codes 5224 or 5228.  The 
Board notes that at the examination, although the veteran 
complained of the thumb giving way in the first 
metacarpophalangeal joint of both the right and left thumb, 
he claimed that it was especially notable on the left thumb.  
Service connection is not in effect for a left thumb 
disability, nor has the veteran ever claimed service 
connection for such disability.  

While acknowledging the veteran's complaints of pain, the 
Board finds a compensable rating is not in order.  
Specifically, a diagnosis of ankylosis has not been rendered.  
Pursuant to Diagnostic Code 5224, the Board has considered 
whether an evaluation as amputation is warranted and whether 
an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  On examination in December 
2002, the examiner noted limitation of motion of the right 
thumb, however, the tip of the right thumb could approximate 
about half an inch the transverse fold of the palm of the 
right hand.  On examination in September 2003, the veteran 
was able to touch his thumb to each finger tip and fold his 
fingers past the median transverse fold of the palm.  His 
grip strength was good, and he was able to pick up small 
objects and engage in rapid alternating movements without 
difficulty.  An evaluation of 10 percent would be assigned 
for amputation of the thumb at distal joint or through distal 
phalanx, however, that degree of impairment is not shown.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5152.  Additionally, 
there are no findings of a gap of one to two inches between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, to warrant a 10 percent disability 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228.  As 
already noted, on examination the thumb was able to touch 
each finger tip and fold his fingers past the median 
transverse fold of the palm.  

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the other digits or 
hand.  The Board finds, however, that a compensable rating is 
not warranted under any alternative provision.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  Given, however, the right thumb 
symptomatology delineated in the objective medical evidence 
of record, the Board finds that an additional "symbolic" 
range of motion loss for pain, excess fatigability, decreased 
functional ability, etc. is not warranted.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's right thumb disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  At the 
September 2003 VA examination, the veteran complained that 
opening the door handle of a car is a motion that he has to 
engage in repeatedly as a car salesman, and causes him pain 
in the thumb.  VA's General Counsel has noted "mere 
assertions or evidence that a disability interferes with 
employment" is not enough to warrant extra-schedular 
consideration.  Rather, consideration of an extra-schedular 
rating under 3.321(b)(1) is only warranted where there is 
evidence that the disability picture presented by the veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or 
where evidence shows that the veteran's service-connected 
disability affects employability in ways not contemplated by 
the rating schedule.  See VA O.G.C. Prec. Op. No. 6-96, 
published at 61 Fed. Reg. 66749 (1996).  Such a showing has 
not been made in this case.  Likewise, there is no evidence 
of record showing that the veteran has been frequently 
hospitalized due to his right thumb disability.  Accordingly, 
the Board finds that 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a compensable rating is not 
warranted for the veteran's disability.  Accordingly, the 
benefit sought on appeal is denied.

Disabilities of the skin

Effective August 30, 2002, VA revised the regulations for 
evaluation of skin disorders under 38 C.F.R. § 4.118.  As the 
veteran filed his increased rating claim in October 2002, the 
new regulations will be considered in rating the veteran's 
disabilities.

The veteran's laceration of the chin has been rated under 
38 C.F.R. § 4.118, Diagnostic Code 7800, and a noncompensable 
rating has been assigned.  The veteran's acne of the face, 
shoulders, and back has been rated as 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7828.  Consideration 
has also been given to Diagnostic Codes 7800, 7803, and 7804.

Under Diagnostic Code 7800 for disfigurement of the head, 
face, or neck, a 10 percent rating is warranted where there 
is one characteristic of disfigurement.  A 30 percent rating 
is warranted where there is visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  A 50 percent rating 
is warranted where there is visible or palpable tissue loss 
and either gross distortion or asymmetry of two features of 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four of five characteristics of disfigurement.

The 8 characteristics of disfigurement are:  scar 5 or more 
inches (13 or more cm) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shinny, scaly, etc.) in an 
area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Under Diagnostic Code 7801, a 10 percent rating is assigned 
for a scar on other than the head, face, or neck, that is 
deep (associated with underlying soft tissue damage) or that 
causes limited motion with area or areas exceeding 6 square 
inches (39 sq. cm.).  A 20 percent rating is awarded if the 
area or areas exceeds 12 square inches (77 sq. cm.). 

If a scar on other than the head face or neck is superficial 
(not associated with soft tissue damage) and does not cause 
limited motion, a maximum 10 percent rating is assigned if 
affecting an area or areas of 144 square inches (929 sq. cm.) 
or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
superficial and unstable (involving frequent loss of covering 
of skin over the scar) scar will be assigned a maximum 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803.  
Similarly, a scar that is superficial, painful on examination 
will be assigned a maximum 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Finally, a scar may also be 
evaluated based on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Under Diagnostic Code 7828, superficial acne (comedones, 
papules, pustules, superficial cysts) of any extent warrants 
a noncompensable evaluation.  Deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent 
of the face and neck or deep acne other than on the face and 
neck warrants a 10 percent evaluation.  Deep acne affecting 
40 percent or more of the face and neck warrants a 30 percent 
evaluation.  A note following this section states that acne 
may also be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), or scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805) depending on the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7828.

Acne

Service connection is in effect for acne of the face, 
shoulders and back rated 10 percent disabling effective March 
1975.  The Board notes for the record that in April 1999, the 
veteran claimed entitlement to an increased disability 
rating, which was denied in a June 2001 rating determination.  
In October 2002, the veteran requested a reevaluation of his 
service-connected disability.

A treatment record from the VA Medical Center (VAMC) in Sioux 
Falls, South Dakota reflects that the veteran sought 
treatment for his "skin condition" and hemorrhoids.  He 
stated that he had taken tetracycline for 8 years for his 
skin disorder, however, had not taken it for one and a half 
years.  The examiner observed scarring from acne present on 
the face, neck, and posterior ears, and a small pastule on 
the left of his nose.  The diagnosis was cystic acne.  

In December 2002, the veteran underwent a VA examination.  
The veteran reported that in 1974 he developed lesions on his 
face.  He took tetracycline for 20 years and a "special 
cream" for many years.  He reported acne on his ear, 
shoulders, and back, which had gotten worse.  He reported 
daily itching.  On examination, the veteran had acne papules 
involving the face, the back of his ears, and on the 
shoulders and back.  There was no cyst formation, no 
scarring, and no disfigurement.  There were no systemic or 
nervous manifestations.  The diagnosis was chronic acne 
vulgaris involving the face, back of the ears, shoulders, and 
back, symptomatic.

In September 2003, the veteran underwent another VA 
examination.  Color photographs taken at the examination are 
associated with the examination report.  At this examination, 
the veteran reported taking tetracycline for 10 to 14 years.  
Since the age of 18, he claimed episodes of pustule formation 
and deep cysts that have been lanced or ruptured from time to 
time.  The examiner noted that his active disease appears to 
be in the area behind his earlobes where he has tender 
pustule collections.  He had considerable scarring on his 
face.  He also had some scars located on his back.  He did 
not have any current medications or treatment for his acne, 
and had not undergone treatment in the previous 12 months.  
He denied any systemic symptoms such as fever or weight loss.  
He had no malignancy or urticaria.  He had some cysts lanced 
on the right pretragal and cheek area.  On physical 
examination, the examiner stated that the veteran's face was 
55 to 65 percent affected by acne scars, most notable in the 
cheek region.  He had a warm, slightly red, 1 by 1 centimeter 
inflamed nodule which had a cystic quality to palpation 
located behind the left ear lobe.  There was some scarring 
with deep tissue loss noted in the pretragal area on both 
sides as well as deep scarring on the cheek region.  The 
scars that were on the back and buttocks cover approximately 
30 percent of the exposed areas.  He did not have any 
alopecia, but had some acne lesions on the scalp.  The 
diagnosis was acne scarring with cyst formation behind the 
ears.

After reviewing the examination reports together with the 
color photographs, the Board believes that the acne 
disability more nearly approximates the criteria for a 30 
percent rating.  It appears that there is evidence of loss of 
some underlying tissue as well as pigmented skin over a large 
area of the face.  There does not appear to be one particular 
scar which is 5 or more inches in length, and none of the 
scars are described as adherent to underlying tissue.  The 
nature of the acne scars shows that at least two, and 
possibly three, characteristics of disfigurement are present.  
As such, a 30 percent rating under Code 7800 is warranted. 

However, the Board must further find that the preponderance 
of the evidence is against a finding that a rating in excess 
of 30 percent is warranted.  

A 30 percent rating is the highest possible under Code 7828 
for acne, so there is no benefit to the veteran to apply that 
Code.  The Board has also considered the alternative 
diagnostic codes that potentially relate to the veteran's 
skin disorder, including Diagnostic Codes 7801, 7802, 7803, 
7804, and 7805.  The Board has also considered whether there 
would be a benefit to the veteran to separately rate the 
scars on the shoulder and back, but the medical evidence is 
against a finding that these scars are deep or caused limited 
motion.  They are not unstable or painful on examination.  
The scars on the shoulders and back would therefore not 
warrant compensable ratings if rated separately.  

In sum, in recognition of the rather extensive nature of the 
acne scars, the Board finds that a 30 percent rating would 
more accurately reflect the impairment.  However, the 
evidence of record is against assignment of a rating in 
excess of 30 percent.   

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's skin disorder has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  Accordingly, the Board 
finds that the impairment resulting from the veteran's skin 
disorder is appropriately compensated by the currently 
assigned schedular rating.

Chin laceration

Service connection is in effect for residuals of laceration 
of the chin rated noncompensably disabling effective March 
1975.  In October 2002, the veteran requested a reevaluation 
of his service-connected disability.

VA medical records do not reflect any complaints or treatment 
for this disability.

At a December 2002 VA examination, the veteran reported that 
in 1974 he was involved in a motor vehicle accident 
sustaining a laceration to his chin which required sutures.  
He had no complaints regarding his old laceration.  Physical 
examination revealed a scar measuring 3 centimeters in 
length, well healed.  There was no tenderness or adherence.  
The texture of the scar was essentially within normal limits.  
There was no ulceration of breakdown of the skin due to the 
scar, and there was no elevation or depression of the scar.  
There was no tissue loss involving the scar.  There was no 
inflammation, edema, or keloid formation.  The color of the 
scar was the same as the skin around it.  There was no 
disfigurement.  There were no findings of limitation of 
function.  The diagnosis was laceration scar involving the 
chin, well healed, no residual.

While the medical evidence demonstrates that the veteran has 
a 3 centimeter scar on his chin, VA examination reflects that 
the veteran suffers no residuals from such injury.  Based on 
the medical evidence of record, the Board has determined that 
a compensable rating is not warranted under the skin 
criteria.  Under Diagnostic Code 7800, a 10 percent rating is 
warranted when there is one characteristic of disfigurement.  
The VA examiner opined that the veteran's scar was well 
healed, measuring 3 centimeters.  The contour of the scar was 
not elevated or depressed, there was no tissue loss, there 
was no hypo-or hyper-pigmented in the area of the scar, and 
the skin texture was normal.  There was no inflammation, 
edema, or keloid formation.  There was no limitation of 
function.  The examiner opined that the scar was well healed 
and there were no residuals.

Considering the alternative diagnostic codes that potentially 
relate to the veteran's skin disorder, including Diagnostic 
Codes 7800, 7803 and 7804, the Board finds that a rating in 
excess of 10 percent is not warranted.  The examiner 
specifically noted that the veteran has no scarring or 
disfigurement due to the laceration.

There is no other alternative diagnostic code under 38 C.F.R. 
§ 4.118 that could apply to the veteran's laceration to the 
chin.  

Considering all the evidence, the Board finds that the 
symptomatology referable to the veteran's skin disorder does 
not more nearly approximate the criteria for a compensable 
rating.  38 C.F.R. §§ 4.25, 4.118.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's scar has resulted in marked interference with 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  Accordingly, the Board 
finds that the impairment resulting from the veteran's skin 
disorder is appropriately compensated by the currently 
assigned schedular rating.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a compensable rating is not 
warranted for the veteran's service-connected residuals of a 
laceration to the chin.  Accordingly, the benefit sought on 
appeal is denied.


ORDER

Entitlement to a 30 percent rating for acne of the face, 
shoulders, and back is warranted.  To that extent, the appeal 
is granted, subject to laws and regulations governing payment 
of VA benefits.

Entitlement to compensable ratings for bursitis of the left 
olecranon, for residuals of right thumb disability, and for 
residuals of laceration of the chin is not warranted.  To 
this extent, the appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


